If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 10, 2019
                Plaintiff-Appellee,

v                                                                    No. 344137
                                                                     Wayne Circuit Court
CARLTON CORDELL CANTRELL,                                            LC No. 14-009390-01-FC

                Defendant-Appellant.


Before: CAVANAGH, P.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

       Defendant appeals as of right the order of the trial court on remand denying resentencing.
We affirm.

         This is defendant’s second appeal to this Court. Defendant was convicted after a jury
trial of armed robbery, MCL 750.529, and sentenced to 10 to 20 years’ imprisonment. In his
first appeal to this Court from his conviction, defendant raised several challenges to his sentence,
including the challenge that his minimum sentencing guidelines range was constrained by
improper judicial fact-finding. This Court concluded that offense variables (OVs) 1, 4, 9, 10,
and 19 were assessed points because of facts “not inherently present in the elements of armed
robbery and the jury’s verdict, so the trial court relied on judicial fact-finding to assess the
points.” People v Cantrell, unpublished per curiam opinion of the Court of Appeals, issued
August 18, 2016 (Docket No. 326931), p 8. The points from these OVs increased defendant’s
minimum sentencing guidelines range from 42 to 70 months to 108 to 180 months. Id.
Accordingly, this Court affirmed defendant’s conviction, but remanded to the trial court for a
Crosby1 hearing. Id. at 9. Defendant did not challenge his sentence as disproportionate,
however, and this Court did not address that issue, nor was that issue part of this Court’s remand
order.



1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).



                                                -1-
        On remand, the trial court held a Crosby hearing. Defendant requested resentencing,
arguing that his minimum sentencing guidelines range was 42 to 70 months without the judicial
fact-finding. The trial court entered an order denying resentencing. Reviewing the facts of the
case, the trial court stated:

       [I]f I look at the facts and circumstances of the case and don’t engage in any
       frowned upon judicial fact-finding, . . . it’s appropriate. And regardless of the
       discretion and nature of the guidelines, I see no reason that I would impose a
       materially different sentence than what has already been imposed. So your
       motion for resentencing is denied. I think that under the facts and circumstances
       of the case that I would not have done anything materially different than what I
       did. I think that the sentence that the defendant received was reasonable, fair and
       proportionate to the law despite the change in the guidelines.

       Defendant now contends that the trial court erred by not resentencing him, arguing that
his sentence is disproportionate. This issue, however, is not properly before this Court.
“[W]here an appellate court remands for some limited purpose following an appeal as of right in
a criminal case, a second appeal as of right, limited to the scope of the remand, lies from the
decision on remand.” People v Kincade (On Remand), 206 Mich. App. 477, 481; 522 NW2d 880
(1994). During a Crosby remand, the trial court must “determine whether [it] would have
imposed a materially different sentence but for the constitutional error.” People v Lockridge,
498 Mich. 358, 397; 870 NW2d 502 (2015). In this case, we remanded to the trial court for the
limited purpose of a Crosby hearing, that is, for the trial court to determine if it would have
imposed a materially different sentence had it known that the sentencing guidelines were
advisory. Cantrell, unpub op at 8. The trial court complied with the remand order by holding a
Crosby hearing and placing on the record, with an appropriate explanation, its decision that it
would not have imposed a materially different sentence.

       Defendant did not challenge the proportionality of his sentence in his initial appeal to this
Court, and this Court did not remand this case to the trial court on that issue, nor did this Court
leave open any other issue for resolution on remand. See Kincade, 206 Mich. App. at 481-482.
Because defendant’s new assertion of error is outside the scope of the remand order, we decline
to address it.2 Id.

       Affirmed.

                                                              /s/ Mark J. Cavanagh
                                                              /s/ Jane M. Beckering
                                                              /s/ Michael F. Gadola


2
  We note that even if defendant’s challenge were not outside the scope of the remand, it is
without merit. Defendant was sentenced within the applicable sentencing guideline range, and
he does not contend that there was an error in scoring or that the trial court relied upon inaccurate
information. This Court therefore would be bound to affirm defendant’s sentence. See People v
Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016).


                                                 -2-